IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


WILLIAM P. RUNKLE,                     : No. 343 MAL 2014
                                       :
                   Respondent          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
ARTHUR G. & LISA HAHN,                 :
                                       :
                   Petitioners         :


                                    ORDER


PER CURIAM

     AND NOW, this 16th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.